PER CURIAM.
The appellant, Transportes Aereos, Beni-anos, S. A., was the plaintiff in the trial court. Its complaint sought to enforce a statutory lien. After a non-jury trial the court found:
* * * * * *
“1. That plaintiff has failed to prove its case by a preponderance of evidence.
2. That plaintiff’s complaint does not lie in the kind of action instituted”
and entered judgment for the defendant.
Appellant’s first point is essentially an attack on the sufficiency of the evidence to support the judgment. No error has been demonstrated under this point. See, e. g., Boulevard Nat. Bank of Miami v. Gulf Am. Land Corp., Fla.App.1968, 212 So.2d 17, 20.
Appellant’s second point is a contention that the court should have granted part of its claim because the appellee admitted partial liability. This contention is not supported by the record.
The appellant has not shown reversible error. We therefore affirm the judgment appealed.
Affirmed.